Citation Nr: 0030339	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1991 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the Roanoke, 
Virginia, Regional Office of the of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the Denver, Colorado, Regional Office due to a change of 
residence by the veteran.  This case was remanded by the 
Board in August 1997 and February 1999.


FINDING OF FACT

The veteran does not suffer from current disability of the 
neck.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated during 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the RO has taken appropriate steps to 
develop the evidence in this case.  In this regard, the Board 
observes that the veteran has failed to report for scheduled 
VA examinations and has also failed to provide an appropriate 
release form to request medical evidence from the veteran's 
private chiropractor.  Under these circumstances, the Board 
finds that no further assistance is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Service medical records indicate that in July 1992 the 
veteran suffered an injury to her head.  Mild edema in the 
area of the frontal bone was reported.  The initial 
assessment was contusion.  Subsequent service medical records 
document continuing treatment for headaches radiating down 
the neck.  No neck stiffness was noted.  Other reports refer 
to headaches mostly at the nape of the neck radiating to the 
front.  One report noted tenderness at the nape of the neck.  
The reported impressions were tension headaches.  

The veteran underwent VA examination in August 1993 in 
connection with a claim for (among other things) severe 
headaches.  The veteran reported severe headaches in 
different parts of the head starting in August 1992.  
Examination of the neck was reported to be negative.  The 
reported examination diagnoses included headaches, but no 
cervical spine or neck disorder. 

In February 1994, service connection for tension headaches 
was established.

In a May 1994 letter, a private chiropractor reported that 
she had examined the veteran in March 1993 for complaints of 
constant severe headaches.  The onset was reported to be in 
July 1992, when the veteran struck her head in service.  It 
was reported that neurological and orthopedic examination had 
revealed a positive foraminal compression test, decreased 
cervical range of motion in all movements producing pain and 
decreased muscle strength in the upper and middle trapezius, 
levator scapulae and rhomboideus.  Lateral and A-P x-rays of 
the cervical spine reportedly revealed a loss of normal 
cervical curve with a "reversal at the C4-C5 level producing 
encroachment of the C4 IVF."  She indicated that chronic 
severe cervical sprain resulting in cephalalgia and 
cervicalgia was the resulting diagnosis.  The chiropractor 
further indicated that the most recent examination in May 
1994 showed symptomatic improvement in the frequency and 
duration of the headaches, but that the chronicity of this 
condition made further improvement unlikely leaving her with 
a disability.  The chiropractor concluded by stating that the 
findings of the neurological, orthopedic and x-ray 
examinations were consistent for a cervical sprain and the 
history of the accidental injury was medically probable as 
the cause. 

A May 1994 VA outpatient record shows treatment for 
complaints of headaches.  On examination, the neck was supple 
with full range of motion.  Tenderness of the medial superior 
portion of each scapula was reported.  An X-ray of the 
cervical spine noted loss of cervical lordosis which might be 
positional.  No traumatic or neoplastic or arthritic process 
was noted.  

At her August 1994 RO hearing, the veteran stated that her 
neck would get stiff and limited her range of motion.

The veteran unfortunately has apparently changed her 
residence without notifying VA of her new address.  Attempts 
to conduct the special examinations outlined in prior remands 
have therefore been unsuccessful.  Moreover, attempts to 
obtain a consent to the release of private medical records 
have been unsuccessful.  The Board therefore must base its 
determination on the evidence of record.  

There is no doubt that the veteran suffered disability as a 
result of the inservice head injury.  In this regard, service 
connection has already been established for headaches.  It 
appears that the private chiropractor's treatment has been 
directed to the headaches although a cervical sprain was 
diagnosed.  However, VA treatment records dated in May 1994, 
the same month in which the chiropractor reportedly most 
recently examined the veteran, did not result in any 
diagnosis of any cervical strain or any other disorder of the 
neck or cervical spine.  Moreover, VA x-ray examination that 
same month did not show any traumatic injury to the cervical 
spine.  The Board also notes that VA examination in August 
1993, just a few months after the veteran's discharge from 
service, showed that examination of the neck was negative.  
Although headaches was diagnosed, no separate disorder of the 
neck or cervical spine was diagnosed. 

The Board would again note that the veteran has failed to 
appear for scheduled VA examinations which might have led to 
a better understanding of the medical nature of the claimed 
disability.  At any rate, the Board must now review the claim 
based on the evidence currently of record.  See 38 C.F.R. § 
3.655(b).  The Board finds that the private chiropractor's 
findings and opinion are not supported by the report of VA 
examination in August 1993 and the VA outpatient and x-ray 
report dated in May 1994.  The preponderance of the evidence 
is against a finding that the veteran suffers from a 
disability of the neck and/or cervical spine which is 
separate and distinct from the headache disability for which 
service connection has already been established.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise result in a 
favorable determination.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 5 -



- 1 -


